                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

       UNITED STATES OF AMERICA                     )
                                                    )
                         v.                         )    No.: 2:18-CR-86
                                                    )
       JUSTIN CHRISTOPHER SMITH                     )



 TO THE HONORABLE JUDGE OF THE ABOVE COURT:

           PETITION FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM

                Your petitioner, the United States of America, by and through J. Douglas

 Overbey, United States Attorney for the Eastern District of Tennessee, respectfully shows:

                That a Jury Trial is to be convened in the United States District Court for the

 Eastern District of Tennessee, at Greeneville, Tennessee, on November 27, 2018, at 9:00 a.m.,

 and that CARLOS LOWE, is a material witness for the Government in matters to be presented to

 the said Jury Trial and Motion Hearing and that CARLOS LOWE is in the custody of

 Washington County Detention Center, Jonesborough, Tennessee.

                WHEREFORE, petitioner prays that the Clerk of this Court be instructed to issue

 a writ of habeas corpus ad testificandum to the Jailor, Washington County Detention Center,

 commanding him to produce said CARLOS LOWE before this Court to testify in matters to be

 presented to said Federal District Court and to be returned to the Jailor as soon as he is no longer

 needed as a witness before said Federal District Court. If the Jailor, Washington County

 Detention Center, so elects, the United States Marshal for the Eastern District of Tennessee, or

 any other duly authorized United States Marshal or Deputy United States Marshal, be ordered

 and directed to receive said CARLOS LOWE, into his custody and possession at said




Case 2:18-cr-00086-RLJ-MCLC Document 20 Filed 11/08/18 Page 1 of 2 PageID #: 36
 Washington County Detention Center, and under safe and secure conduct to have his body

 before this Court and the said Jury Trial at the time and place aforesaid, under safe and secure

 conduct, and redeliver him to the Jailor, Washington County Detention Center, as aforesaid.


                                                      J. DOUGLAS OVERBEY
                                                      United States Attorney


                                               By;    s/ B. Todd Martin_______
                                                      B. TODD MARTIN
                                                      Assistant United States Attorney




Case 2:18-cr-00086-RLJ-MCLC Document 20 Filed 11/08/18 Page 2 of 2 PageID #: 37
